Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,587,038 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an implantable electronic device comprising: a hermetically sealed housing containing an electrical circuit adapted to generate and receive radio frequency (RF) signals; a header coupled to the housing and including a cover; an antenna assembly disposed entirely within the cover, wherein the antenna assembly is discrete from the cover and includes: a dielectric antenna body; and an antenna trace disposed entirely within the dielectric antenna body; and a conductive mounting arm coupled to each of the electrical circuit and the dielectric antenna body such that the conductive 
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of an antenna assembly for an implantable electronic device comprising: a dielectric antenna body; an antenna trace disposed entirely within the dielectric antenna body; and a conductive mounting arm coupled to each of the dielectric antenna body and the antenna trace, wherein: the conductive mounting arm is configured to be coupled to a feedthrough pin extending from an implantable electronic device housing such that, when coupled to the feedthrough pin, the conductive mounting arm forms a conductive path between an electrical circuit disposed within the housing and the antenna trace and supports the dielectric antenna body within a cover of a header of the implantable electronic device at an offset from the housing, the dielectric antenna body being discrete from the cover.
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of a n implantable electronic device comprising: a hermetically sealed housing containing an electrical circuit adapted to generate and receive radio frequency (RF) signals; a header coupled to the housing and including a cover; an antenna assembly disposed external the hermetically sealed housing and disposed entirely within the cover, wherein the antenna assembly is discrete from the cover and includes: a dielectric antenna body; and  an antenna trace disposed entirely within the dielectric antenna body in a plurality of transverse antenna trace layers, wherein the antenna 
Regarding independent claim 21, patentability exists, at least in part, with the claimed features of an implantable electronic device comprising: a hermetically sealed housing containing an electrical circuit adapted to generate and receive radio frequency (RF) signals; a header coupled to the housing; an antenna disposed within the header, the antenna comprising: a dielectric antenna body; and an antenna trace disposed within the dielectric antenna body; wherein: the implantable electronic device further comprises a feedthrough pin coupled to the electrical circuit and extending through the housing, the conductive mounting arm being electrically coupled to each of the antenna trace and the feedthrough pin, the antenna includes a transverse surface and the conductive mounting arm includes a transverse portion extending along the transverse surface, the implantable electronic device further comprises a capacitive feature disposed between the transverse portion of the conductive mounting arm and the transverse surface, the transverse portion of the conductive mounting arm overlaps at least a portion of the antenna trace, and a portion of the dielectric antenna body is disposed between the capacitive feature and the antenna trace.
Claims 2-14 depend from claim 1, claims 16-19 depend from claim 15 and are included in the allowable subject matter.

Li et al. (US7047076), Goldman et al. (US 2015/0077208), Twetan et al. (US 2005/0203583) and Zhao et al. (US 2015/0096167) are all cited as teaching some 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 




/AWAT M SALIH/Primary Examiner, Art Unit 2845